Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on August 16, 2019.  Claims 1-20 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities: 
“the prediction module generates compares a historical charge level” appears to be intended as “the prediction module compares a historical charge level” or “the prediction module generates a current charge level of the vehicle and compares a historical charge level to the current charge level of the vehicle”.
Claim 5 is objected to because of the following informalities:
“wherein the energy consumption based on a first energy technology” appears to be “wherein the energy consumption is based on a first energy technology”.
Claim 11 is objected to because of the following informalities:
“wherein the energy consumption based on a first energy technology” appears to be “wherein the energy consumption is based on a first energy technology”.
Claim 19 is objected to because of the following informalities”
“wherein the energy consumption based on a first energy technology” appears to be “wherein the energy consumption is based on a first energy technology”.
Appropriate correction is required.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pattern module”, consumption module” and “prediction module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of predicting a vehicle range, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-6 are directed to a system, claims 7-14 to a method, and 15-20 a computer readable storage medium.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A system for range prediction, comprising: 
a pattern module identifies a travel pattern of trips of a vehicle and receives vehicle data for a time period from a computing device of the vehicle, wherein the travel pattern includes a path that is repeatedly traveled between an origin and a destination during the time period, and wherein the vehicle data includes historical range estimates for the vehicle along the path; 
a consumption module calculates energy consumption of the vehicle during the time period based on the vehicle data and determines actual remaining range values based on the energy consumption of the vehicle; and 
a prediction module generates predictive range estimates along the path based on the actual remaining range values and provides the predictive range estimates for a current trip.
The basic elements of claim 1 are identifying a travel pattern, calculating energy consumption, and predicting range of the vehicle, as claimed.  These steps describe the concept of predicting a vehicle range, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of predicting a vehicle range is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites no additional limitations to perform the claim elements, other than the “modules”.    
In the Specification, the “pattern module”, “consumption module” and “prediction module” is merely defined as modules that are “non-transitory computer readable medium that stores instructions, instructions in execution on a machine, hardware, firmware, software in execution on a machine, and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another module, method, and/or system. A module can also include logic, a software-controlled microprocessor, a discrete (sic) logic circuit, an analog circuit, a digital circuit, a programmed logic device, a memory device containing executing instructions, logic gates, a combination of gates, and/or other circuit components” [0024].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-6 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-6 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 7 is comparable to claim 1 with the same elements recited as a method claim.
Claim 7 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 8-14 are similar to claims 2-6 and are rejected for the same reasoning as the rejection of claims 2-6.   
Claim 17 is comparable to claim 1 with the same elements recited as a computer program product.  Claim 17 adds the additional elements of at least one non-transitory computer-readable storage medium and a computer.  These are generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
 Claim 17 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 18-20 are similar to claims 2-6 and are rejected for the same reasoning as the rejection of claims 2-6. 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of the “modules”.    
In the Specification, the “modules” are merely defined as generic computer components [0024].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-20 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of “modules”, as defined in the Specification are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang, et al., U.S. Patent Application Publication 2014/0074329 A1.
As to claim 1, Yang et al. discloses a system for range prediction, comprising: 
a pattern module identifies a travel pattern of trips of a vehicle and receives vehicle data for a time period from a computing device of the vehicle, wherein the travel pattern includes a path that is repeatedly traveled between an origin and a destination during the time period, and wherein the vehicle data includes historical range estimates for the vehicle along the path (0028, 0034, 0042 Figure 1, 106); 
a consumption module calculates energy consumption of the vehicle during the time period based on the vehicle data and determines actual remaining range values based on the energy consumption of the vehicle (0025, Figure 1, 104); and 
a prediction module generates predictive range estimates along the path based on the actual remaining range values and provides the predictive range estimates for a current trip (0023, 0025, Figure 1, 108, 110).
As to claim 3, Yang et al. discloses the system of claim 1, and further discloses wherein the actual remaining range values are further based on a historical charge level of the vehicle (0042).
As to claim 4, Yang et al. discloses the system of claim 1, and further discloses wherein the prediction module generates compares a historical charge level to a current charge level of the vehicle at the origin (0042).
As to claim 5, Yang et al. discloses the system of claim 1, and further discloses wherein the energy consumption based on a first energy technology of the vehicle, and wherein generating the predictive range estimates is based on a second energy technology (0002-0005, range extended vehicle with internal combustion engine).
As to claim 6, Yang et al. discloses the system of claim 1, and further discloses wherein the prediction module provides the predictive range estimates to a display of an infotainment system of the vehicle (Figures 2-5, display 210, 0014 information display).
As to claim 7, Yang et al. discloses a method for range prediction, comprising: identifying a travel pattern of trips of a vehicle, wherein the travel pattern includes a path that is repeatedly traveled between an origin and a destination during a time period (0028, 0034, 0042 Figure 1, 106); 
calculating energy consumption of the vehicle during the time period based on vehicle data (0025, Figure 1, 104); 
determining actual remaining range values based on the energy consumption of the vehicle (0025, Figure 1, 104); 
generating predictive range estimates along the path based on the actual remaining range values (0023, 0025, Figure 1, 108, 110); and 
providing the predictive range estimates (0023, 0025, Figure 1, 108, 110).
As to claim 9, Yang et al. discloses the method of claim 7, and further discloses further comprising receiving vehicle data for the time period, wherein the vehicle data includes historical range estimates for the vehicle along the path, and wherein determining the actual remaining range values are further based on a historical charge level of the vehicle (0042).
As to claim 10, Yang et al. discloses the method of claim 9, and further discloses wherein generating the predictive ranges estimates includes comparing the historical charge level to a current charge level of the vehicle at the origin (0042).
As to claim 11, Yang et al. discloses the method of claim 7, and further discloses wherein the energy consumption based on a first energy technology of the vehicle, and wherein generating the predictive range estimates is based on a second energy technology (0002-0005, range extended vehicle with internal combustion engine).
As to claim 12, Yang et al. discloses the method of claim 11, and further discloses wherein the vehicle data for the time period is received by a portable device, and wherein the predictive range estimates are provided to the portable device (Figures 3-5, display 210, 0014 information display, vehicle is portable).
As to claim 13, Yang et al. discloses the method of claim 12, and further discloses further comprising determining the portable device is traveling along the path based on positioning data calculated by the portable device, wherein the predictive range estimates are provided to the portable device in response to determining the portable device is traveling along the path (0037, Figure 5, route 508).
As to claim 14, Yang et al. discloses the method of claim 7, and further discloses wherein providing the predictive range estimates includes displaying the predictive range estimates on a display (Figures 2-5, display 210, 0014 information display).
As to claim 15, Yang et al. discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor to perform a method for range prediction, the method comprising: 
identifying a travel pattern of trips of a vehicle, wherein the travel pattern includes a path that is repeatedly traveled between an origin and a destination during a time period (0028, 0034, 0042 Figure 1, 106); 
receiving vehicle data for the time period from the processor of the vehicle, wherein the vehicle data includes historical range estimates for the vehicle along the path (0028, 0034, 0042 Figure 1, 106); 
calculating energy consumption of the vehicle during the time period based on the vehicle data (0025, Figure 1, 104); 
determining actual remaining range values based on the energy consumption of the vehicle (0025, Figure 1, 104); 
generating predictive range estimates along the path based on the actual remaining range values (0023, 0025, Figure 1, 108, 110); and 
providing the predictive range estimates when the path is next traveled (0023, 0025, Figure 1, 108, 110).
As to claim 17, Yang et al. discloses the non-transitory computer readable storage medium of claim 15, and further discloses wherein determining the actual remaining range values further based on a historical charge level of the vehicle at the origin (0042).
As to claim 18, Yang et al. discloses the non-transitory computer readable storage medium of claim 17, and further discloses wherein generating the predictive ranges estimates includes comparing the historical charge level to a current charge level of the vehicle at the origin (0042).
As to claim 19, Yang et al. discloses the non-transitory computer readable storage medium of claim 15, and further discloses wherein the energy consumption (is) based on a first energy technology of the vehicle, and wherein generating the predictive range estimates is based on a second energy technology (0002-0005, range extended vehicle with internal combustion engine).
As to claim 20, Yang et al. discloses the non-transitory computer readable storage medium of claim 15, and further discloses wherein providing the predictive range estimates includes displaying the predictive range estimates on a display (Figures 2-5, display 210, 0014 information display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang, et al., U.S. Patent Application Publication 2014/0074329 A1 in view of Pandit et al., U.S. Patent 9,884,615 B2 (2018).
As to claim 2, Yang et al. discloses the system of claim 1.  Yang et al. does not disclose a range of hours, as claimed.
Pandit et al. discloses wherein the time period is a travel duration occurring during a range of hours at a predetermined time of day, and wherein the travel pattern is identified when the path is traveled multiple times (Column 16, Line 47 – Column 17, Line 14).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Yang et al., with the use of a range of hours, as claimed, as disclosed by Pandit et al., to match the estimate to similar driving situations, such as a rush hour in the morning going to work, which would provide a better energy usage estimate than the number of miles of the route.
As to claim 8, Yang et al. discloses the method of claim 7.  Yang et al. does not disclose a range of hours, as claimed.
Pandit et al. discloses wherein the time period is a travel duration occurring during a range of hours at a predetermined time of day, and wherein the travel pattern is identified when the path is traveled multiple times (Column 16, Line 47 – Column 17, Line 14).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 7, as disclosed by Yang et al., with the use of a range of hours, as claimed, as disclosed by Pandit et al., to match the estimate to similar driving situations, such as a rush hour in the morning going to work, which would provide a better energy usage estimate than the number of miles of the route.
As to claim 16, Yang et al. discloses the non-transitory computer readable storage medium of claim 15.  Yang et al. does not disclose a range of hours, as claimed.
Pandit et al. discloses wherein the time period is a travel duration occurring during a range of hours at a predetermined time of day, and wherein the travel pattern is identified when the path is traveled multiple times (Column 16, Line 47 – Column 17, Line 14).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 7, as disclosed by Yang et al., with the use of a range of hours, as claimed, as disclosed by Pandit et al., to match the estimate to similar driving situations, such as a rush hour in the morning going to work, which would provide a better energy usage estimate than the number of miles of the route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663